Case: 3:17-cv-00094-GFVT-EBA Doc #: 69 Filed: 12/20/19 Page: 1 of 3 - Page ID#: 1199




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT FRANKFORT

                         Civil Action No. 3:17-cv-0094-GFVT
                                 Electronically Filed

  JUDICIAL WATCH, INC.,

        Plaintiff

  UNITED STATES OF AMERICA,

        Intervenor Plaintiff
  v.

  ALISON LUNDERGAN GRIMES, in her official
  capacity as Secretary of State, et al.

        Defendants

  COMMONWEALTH OF KENTUCKY, et al.

        Intervenor Defendants

                    NOTICE OF SUBSTITUTION OF COUNSEL

        Pursuant to Local Rule 83.6(c), please take notice that Brett R. Nolan

  substitutes as counsel of record for the Commonwealth of Kentucky in place of Marc

  Griffin Farris. Mr. Farris is no longer employed by the Office of the Attorney General

  and must therefore withdraw from representing the Commonwealth in this case.

  Please serve all future filings and papers on Mr. Nolan at the following address:

                            Brett R. Nolan
                            Office of the Attorney General
                            700 Capital Avenue, Suite 118
                            Frankfort, Kentucky 40601
                            Phone: (502) 696-5300
                            Fax: (502) 564-2894
                            Brett.Nolan@ky.gov
Case: 3:17-cv-00094-GFVT-EBA Doc #: 69 Filed: 12/20/19 Page: 2 of 3 - Page ID#: 1200




  The Commonwealth of Kentucky, through the Attorney General, consents to this

  substitution of counsel.


                             Respectfully submitted,

                             /s/ Brett R. Nolan
                             Brett R. Nolan
                             Office of the Attorney General
                             700 Capital Avenue, Suite 118
                             Frankfort, Kentucky 40601
                             Phone: (502) 696-5300
                             Fax: (502) 564-2894
                             Brett.Nolan@ky.gov


                             /s/ Marc G. Farris (w/permission)
                             Marc Griffin Farris
                             Office of the Governor
                             700 Capital Avenue, Suite 106
                             Frankfort, Kentucky 40601
                             Phone: (502) 564-2611
                             Marc.Farris@ky.gov




                                            2
Case: 3:17-cv-00094-GFVT-EBA Doc #: 69 Filed: 12/20/19 Page: 3 of 3 - Page ID#: 1201




                            CERTIFICATE OF SERVICE

        I certify that on December 20, 2019, I filed the above document electronically
  using the Court’s CM/ECF system, which will send a copy to counsel of record.

                                        /s/ Brett R. Nolan
                                        Counsel for the Commonwealth of Kentucky




                                           3
